United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., claiming as widow of R.W., Appellant
and
DEPARTMENT OF DEFENSE, NATIONAL
IMAGERY & MAPPING AGENCY,
Arnold, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Charles L. Wiest, Jr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 05-1398
Issued: August 5, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 21, 2005 appellant filed a timely appeal from a July 1, 2004 merit decision of the
Office of Workers’ Compensation Programs denying her claim for death benefits.1 Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she is entitled to death benefits under
5 U.S.C. § 8133.
FACTUAL HISTORY
On November 11, 2002 appellant, widow of the deceased employee, filed a claim for
death benefits. She asserted that the employing establishment committed malpractice responding
to the employee’s heart attack.
1

The appeal was originally dismissed by order dated November 1, 2005. The appeal was later reinstated by order
of the Board.

In an accompanying statement, appellant related that at 9:45 a.m. on November 13, 2000
a contractor who worked for the employing establishment, Russ Coleman, found the employee
lying on the ground of the parking lot. Bill Brown, an employee, joined them. She related:
“[The employee] was bloody from his fall, had urinated on himself and had
difficulty standing. Mr. Brown went to a nearby building and asked secretary
Eileen Sinnwell to call the guards. She did so and the guard to whom she spoke
stated that help was on the way. When the guard arrived, Mr. Brown told him
that [the employee] showed the signs of having suffered a heart attack and 911
EMS [emergency medical services] should be called. The guard said that
Security had been notified and that a nurse from the dispensary had to authorize
EMS help.
“While all waited for the nurses to arrive, [the employee’s] condition worsened.
When the nurses arrived, they failed to provide proper medical assistance. For
example the oxygen apparatus did not work, the tank was essentially empty. The
nurses did not note that the air in a second oxygen tank was exhausted. IV
[intravenous] equipment was left in the dispensary and when one of the nurses
went to retrieve it, she could not locate all components. One of the nurses
attempted CPR [cardiopulmonary resuscitation] but was unable to perform it. A
tracheal tube was improperly inserted. A bystander took this function over. The
nurses did not promptly initiate defibrillator action. When it was started the nurse
failed to note when an AED [automated external defibrillator] shock was advised.
“Even after the nurses authorized the calling of an EMS unit, the request was not
promptly communicated to St. Louis dispatch. The EMS unit arrived about 45
minutes after [the employee] was found in the parking lot suffering from an
apparent heart attack.”
Appellant noted that the employee was alive when EMS arrived on the scene at 10:31
a.m. but died at 10:54 a.m. when he reached the hospital.
An incident/complaint form report dated November 14, 2000 noted that David P. Boyet, a
shift supervisor, called 911 for appellant at 10:15 a.m.
In a statement received on December 20, 2002, appellant alleged that the actions of the
employing establishment constituted negligence. She related:
“There was and is a public policy by federal agencies, in light of the correlation
between rapid intervention in cardiac incidents and the probability of survival, to
timely summon EMS systems, while implementing available interventions. The
[investigation] states that at the time of the [employee’s] cardiac incident [the
employing establishment] purportedly had a ‘policy’ that nurses had to call 911
when they were on duty. The documents produced by [the employing
establishment] under FOIA [Freedom of Information Act] do not support this. A
document called ‘Cardiac Emergencies,’ in fact advises that 911 should
immediately be transported to the hospital.”

2

Appellant asserted that security was informed of the employee’s condition at 9:45 a.m.
but that the nurse “did not authorize the calling of an ambulance until 10:05 a.m.”
A November 28, 2000 death certificate indicated that the employee died on
November 13, 2000 of arteriosclerotic heart disease.
On December 29, 2000 the employing establishment performed an internal assessment of
the November 13, 2000 death of the employee. Christopher S. Azar and James L. Akers stated:
“911 was requested early in the process, at approximately 10:04 hours, by a
Security Officer on the scene, via radio to the Security Control Room in Building
36. [Employing establishment] policy requires a nurse to approve 911 requests, if
a nurse is on duty at the time of an emergency. This information, and the fact that
a nurse was on the way to the scene, was communicated to the scene. The nurse
did request 911 within seconds of her arrival; however, it appears that the initial
call to 911 was not made and had to be requested again at approximately 10:15
hours.”
They noted that it was not known what caused the employee to fall. Messrs. Azar and
Akers concluded that the treatment provided by the nurses was adequate for a workplace
environment and that they brought sufficient medical supplies to the site. They further related:
“The request by the nurse for an ambulance via 911, and the results, are less
apparent. The nurse is certain she requested an ambulance within seconds of her
arrival on the scene of the accident. She also recalls the Security Officer stating
over the radio that the nurse was requesting an ambulance. The Supervisory
Guard in Building 36 monitoring the overall situation states he did not receive a
call from the scene for 911, other than the original call prior to the nurses arrival.
He called 911 at approximately 1015 hours, after hearing radio traffic about the
expectations of an ambulance arrival.
“The assessment can only conclude that the chaos of the moment, and the highly
charged emotional atmosphere of the emergency, resulted in unclear
communication. It appears this call for an ambulance, authorized by the nurse,
was made by radio but not received or confirmed.”
Messrs. Azar and Akers recommended that the employing establishment “immediately
change the procedure to allow the guard force, or the workforce, the discretion to call 911 in an
emergency at any time of the day, whether nurses are available or not.”2
By decision dated March 11, 2003, the Office denied appellant’s claim on the grounds
that she did not establish that the employee’s death was due to his federal employment. It noted
that there was no evidence that the employee was engaged in an activity connected to his

2

In a report dated March 3, 2003, Dr. Enique F. Toro, a Board-certified internist, related that he had been treating
the employee since 1991. He attributed the employee’s death to “coronary arteriosclerosis as per his autopsy report
which could produce sudden death.”

3

employment at the time he was ill. The Office further determined that he was not covered under
the human instincts doctrine.
On April 8, 2003 appellant, through her attorney, requested an oral hearing.3 At the
hearing, held on December 10, 2003, the attorney argued that the matter should be considered
under the Federal Tort Claims Act. He noted that he had filed a tort claim to preserve appellant’s
appeal rights.
On January 30, 2004 appellant’s attorney submitted a memorandum asserting that the
Federal Employees’ Compensation Act did not apply “to the circumstances of [the employee’s]
death.” He further contended that the Office failed to consider that the employing
establishment’s policy prohibiting any employee or security personnel to contact 911 unless
authorized by a nurse constituted a condition of employment and thus brought the employee
within the scope of coverage. The attorney stated:
“[The employing establishment’s] enactment and enforcement of a policy which
delays the calling of needed 911 personnel with certifications to perform EMS
services and procedures until authorized by a nurse was a condition of
employment, presumably promulgated to further some perceived [employing
establishment] business purpose, under which [the employee] was required to
work. As such this prohibition is no different than the coal miner whose
employment terms and conditions limited his prompt access to the proper level of
emergency care or the worker who could not receive help because
communications and transportation between the work site and the source of
emergency care were destroyed for a reason related to employment. The delay in
calling effective 911 emergency services for [the employee] was because of the
regulation, obviously a reason related to his employment…. The regulation
caused [the employing establishment] to withhold medical treatment from [the
employee] by not timely calling 911, even though it was patent that he needed
immediate transport to the hospital.”
The attorney noted that the Board’s initial application of the human instincts doctrine
occurred in Mildred Drisel,4 which cited a New Jersey case, Dudley v. Victor Lynn Lines, Inc.5
In Dudley, the Board noted that the court found that, if conditions of employment contributed to
a condition otherwise unrelated to employment, the injury could be found to arise out of
employment. The attorney contended that appellant did not have to show negligence on behalf
of the employing establishment as the delay in calling 911 resulted from a condition of
employment. He also argued that the requirement that a nurse rather than an employee or guard
telephone 911 was negligence per se.

3

In a statement dated March 17, 2003, the employing establishment related that it was a normal practice for
employees to walk on their break.
4

32 ECAB 82 (1980).

5

32 N.J. 479, 161 A. 2d 479 (N.J. 1960).

4

In a report dated January 30, 2004, Dr. Arthur S. Leon, a Board-certified internist,
reviewed the factual and medical evidence of record. He stated:
“My opinion remains that failure of his employer to promptly contact the EMT
[Emergency Medical Technicians] to provide medical support and transportation
to a major medical center diminished his opportunity to survive a heart attack.
The employee was observed by a fellow employee and a security guard to be
experiencing symptoms clearly recognized by even these lay individuals to be
strongly suggestive of a heart attack at about 9:45 a.m., about a half hour before
there is any documentation that the EMT was successfully contacted (i.e., 10:17
a.m.). Part of this delay was due to an [employing establishment] policy that only
allows a[n] agency nurse to authorize a call for a[n] EMT, such as requested by a
security guard at 9:50 a.m. Thus, a window of opportunity was lost for definitive
medical care to be provided that might have saved his life.”
Dr. Leon described emergency treatment for heart attacks and asserted that “[t]hese
potentially life saving procedures would have been administered about 10:12 a.m. when [the
employee’s] heart was still functioning if he had been promptly transported to the Medical
Center.” He reiterated his conclusion from a prior report that with prompt care the employee
would have had “at least a 50 percent chance of surviving....”
By decision dated July 1, 2004, a hearing representative affirmed the March 11, 2003
decision. He found that there was no evidence that the employing establishment acted
negligently in providing assistance to the employee.
LEGAL PRECEDENT
The United States shall pay compensation for the death of an employee resulting from
personal injury sustained while in the performance of duty.6 An appellant has the burden of
proving by the weight of the reliable, probative and substantial evidence that the employee’s
death was causally related to his or her federal employment. This burden includes the necessity
of furnishing medical opinion evidence of a cause and effect relationship based on a proper
factual and medical background.
An injury or death arises out of employment if it is causally related to the employment.
The fact that a contributing cause of the injury or death was unrelated to the employment is not
sufficient to exclude coverage if the employment was also a contributing factor.7
Proceedings under the Federal Employees’ Compensation Act are not adversarial in
nature and the Office is not a disinterested arbiter. While the claimant has the burden to establish
entitlement to compensation, the Office shares responsibility to see that justice is done.8

6

5 U.S.C. § 8102(a).

7

Allern M. Winters, 16 ECAB 551 (1965).

8

Jimmy A. Hammons, 51 ECAB 219 (1999).

5

ANALYSIS
The employee died at work on November 13, 2000 as a result of a nonemploymentrelated heart condition. His spouse filed a claim for death benefits alleging that the employing
establishment acted negligently in aiding the employee at the time of his myocardial infarction.
The Office denied the claim after finding that the employing establishment did not act
negligently under the human instincts doctrine. Under the “human instincts” doctrine, adopted
by the Board in Mildred Drisdel,9 an employing establishment’s negligence in rendering or
procuring assistance for an employee may constitute a factor of employment, and if the
employee establishes that any such negligence caused or aggravated the condition or which
compensation is claimed, he may establish entitlement to compensation.10
The Board finds that the case does not need to be analyzed under the human instincts
doctrine as the rule requiring a nurse to contact 911 rather than allowing security or coworkers to
seek emergency assistance constituted a factor of employment, which contributed to the
employee’s death. In Allern M. Winters, the Board held:
“An injury or death ‘arises out of the employment if it is causally connected to the
employment. It does not matter that one of the contributing causes of the injury
or death was a disease or condition unrelated to the employment as long as the
employment was also a contributing factor,’ and ‘whenever conditions attached to
the place of employment or otherwise incidental to the employment are factors in
the catastrophic combination, the consequent injury arises out of the
employment.’”11
The Board finds that the employing establishment’s policy that a nurse must approve any
911 request constituted a condition of employment, which resulted in a delay in the employee’s
obtaining needed medical treatment. On November 13, 2000 at 9:45 a.m. Mr. Coleman, a
contractor, and Mr. Brown, a coworker, found the employee lying in the parking lot in distress.
Mr. Brown sought assistance from a guard and requested that he contact 911. The guard
responded that he had notified security but that a nurse had to authorize a call for emergency
medical services. A nurse authorized a 911 call that was dispatched at approximately 10:15 a.m.
During this period of time the employee’s condition deteriorated. An internal assessment
conducted by the employing establishment on December 29, 2000 recommended that the
employing establishment “immediately change the procedure to allow the guard force, or the
workforce, the discretion to call 911 in an emergency at any time of the day, whether nurses are
available or not.”
The remaining issue is whether the delay in obtaining medical treatment contributed to
the employee’s death. In a report dated January 30, 2004, Dr. Leon found that the employing
establishment’s delay in contacting emergency medical technicians reduced the employee’s
chance of surviving. He noted that a security guard requested an EMT at 9:50 a.m. but that the
9

33 ECAB 409 (1982).

10

Id.; see also Jerry L. Sweeden, 41 ECAB 721 (1990).

11

Allern M. Winters, supra note 6 (citing Dudley v. Victor Lynn Lines, Inc., 32 N.J. 479 , 161 A.2d 479 (1960)).

6

call was not made until 10:12 a.m. It is well established that proceedings under the Federal
Employees’ Compensation Act are not adversarial in nature and that, while the claimant has the
burden to establish entitlement to compensation, the Office shares responsibility in the
development of the evidence.12 Although Dr. Leon’s opinion does not provide sufficient
rationale to discharge appellant’s burden of proving by the weight of the reliable, substantial and
probative evidence that the employee’s death resulted from factors of his federal employment,
his opinion raises an uncontroverted inference of causal relationship sufficient to require further
development by the Office.13 The case will, therefore, be remanded to the Office for further
development of the medical evidence to determine whether factors of employment caused or
contributed to the employee’s death. After such further development as the Office deems
necessary, it shall issue a de novo decision.14
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 1, 2004 is set aside and the case is remanded for further
proceedings consistent with this opinion of the Board.
Issued: August 5, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

12

Allen C. Hundley, 53 ECAB 551 (2002)

13

Phillip L. Barnes, 55 ECAB 426 (2004); John J. Carlone, 41 ECAB 354 (1989).

14

In view of the Board’s disposition of the merits, it need not address the arguments of appellant’s attorney on
appeal that the employing establishment violated the human instincts doctrine in failing to provide adequate and
timely treatment to the employee.

7

